ON PETITION FOR REHEARING
MILLER, Judge.
In National Steel Erection v. Hinkle (1989), Ind.App., 541 N.E.2d 288, a negligence action, we reversed and remanded for new trial because of an incorrect instruction involving the liability portion of the trial. Both parties have filed for rehearing. Hinkle asserts inter alia that no issue was raised concerning the amount of damages awarded by the jury, and therefore, the new trial should be limited to liability.
In their brief in opposition to Hinkle’s petition for rehearing, National Steel Erection stipulates that the new trial should be limited to liability. We agree and grant rehearing to clarify that the new trial is to be limited to liability.
The parties’ other contentions were addressed in our opinion, and we will not address them again.
SHIELDS, P.J., and CONOVER, J., concur.